Citation Nr: 1746222	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hip arthritis, secondary to service- connected degenerative disc disease and spondylosis with intervertebral disc syndrome, lumbosacral spine, post-operative.


REPRESENTATION

Appellant represented by:	Lawrence W. Stokes, Jr.


ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a Board hearing, but withdrew this request in September 2016.

This case was previously before the Board in December 2016.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The issue on appeal was remanded by the Board in December 2016. In its final instruction, the Board requested that the issue on appeal be readjudicated, and that if the issue remained denied that the Veteran and his representative be provided with a supplemental statement of the case. See December 2016 Board Decision at 28-29. Following the remand, a supplemental statement of the case continuing the denial of the issue on appeal was issued June 2017.

However, in July 2017 the supplemental statement of the case was returned as undeliverable to the representative.  Upon inspection, it appears that the supplemental statement of the case was mailed to the same address as the Board decision as well as the same address that is currently of record for the Veteran's representative in the Veteran's electronic claim file.  It is noted that the Veteran's electronic claim file contains a withdrawal of hearing request correspondence dated September 2016 from the Veteran's representative showing a different address than the representative's current address of record.  As the Veteran and his representative were not provided with a supplemental statement of the case as required by the December 2016 Board remand and to ensure due process, the Board must remand the issue so that another supplemental statement of the case can be sent to the Veteran and the Veteran's representative at his updated address of record. Stegall v.West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with another supplemental statement of the case at the representative's updated mailing address of record.  The supplemental statement of the case should readjudicate the issue of entitlement to service connection for bilateral hip arthritis, secondary to service- connected degenerative disc disease and spondylosis with intervertebral disc syndrome, lumbosacral spine, post-operative.  

The Veteran and his representative should be afforded the applicable time period in which to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




